 

Exhibit 10.7


2017 Incentive Compensation Plan

 

 

 

 

 

 

Personal Information

Employee Name: Jon McNeillJob Title: President, Global Sales and Service

Region: GlobalAnnual Target Variable Pay: $700,000

Manager: Elon MuskPlan Effective Date: July 1, 2017 – December 31, 2017


Incentive Plan Details

2017 Delivery and Service targets are set separately by the company, outside of
the 2017 Incentive Compensation Plan.

Quarterly Delivery Volume Payout Scale
(70%)

Attainment %

Payout % *

< 70%

0%

70%

50%

80%

67%

90%

83%

100%

100%

110%

120%

* Payout is linear between thresholds.

 

 

Annual* Service Payout Scale
(20%)

Attainment %

Payout % **

< 70%

0%

70%

50%

80%

67%

90%

83%

100%

100%

110%

120%

*Measured from January 1 to December 31 of the applicable year, regardless of
plan effective date.

** Payout is linear between thresholds.

 

 

Annual* Customer Service Payout Scale
(10%)

C-Sat Score

Payout %

< 92%

0%

92%

70%

93%

80%

94%

90%

> 95%

100%

*Measured from January 1 to December 31 of the applicable year, regardless of
plan effective date.

 

Variable Pay shall be paid in the form of cash, stock options or RSUs, subject
to the Company’s standard policies.  Q3 and Q4 performance shall be evaluated
after each quarter and paid out after the end of each quarter.  Once the payout
amount is determined for a particular quarter, the Employee may choose the form
of the Variable Pay for that quarter, if any, to be either cash, stock options
or RSUs.  Any equity awards to be made pursuant to this plan are subject to
approval by the Compensation

--------------------------------------------------------------------------------

 

Committee of the Board of Directors and subject to the Company’s standard equity
policies, including applicable holding periods and value calculations.      

 

Plan Terms & Conditions

I. General

This 2017 Incentive Compensation Plan ("the Plan") consists of, in relation to
the particular employee of the Company named above: (1) this document (the
"Terms and Conditions") and (2) the Incentive Plan document applicable to the
employee during Fiscal Year 2017 from time to time (the “Incentive Plan”).
Signature of the Incentive Plan or acceptance of any payments under the Plan
indicates acceptance of the Plan. Nothing in the Plan changes or modifies any
offer letter or employment agreement that the employee has with the Company.

This Plan supersedes and replaces all other incentive compensation plans which
would or may, but for this Section I.B, regulate compensation payable for (1)
vehicle delivery transactions closed from July 1st, 2017 through December 31st,
2017, (2) service-related metrics during Fiscal Year 2017 and (3) customer
service satisfaction metrics during Fiscal Year 2017.

The Company agrees to pay compensation under the terms and conditions of the
Plan. The employee covered by the Plan agrees to:

 

a.

Accept as full compensation the compensation paid under the Plan.

 

 

b.

Abide by the latest applicable published Company and Group policies each as
amended from time to time, and as may be applicable in a particular country,
including these Terms and Conditions and/or other guidelines that may be issued
from time to time.

 

 

II. Administration and Approvals

The CEO or CFO, or his/her authorized representative, shall have the final
responsibility, authority and discretion in all matters of administration or
interpretation of the Plan. Such authority is subject to any additional
approvals required expressly by these Terms and Conditions.

Incentive Plans, if any, issued in subsequent months, quarters or years will not
necessarily have any association with or similarity to those of prior months,
quarters or years, but  will be at the Company’s sole discretion.

These Terms and Conditions are subject to revision only on a prospective basis.

The Company shall make the final and binding determination of any amount payable
under the Plan and reserves the right to adjust, modify or change the Plan at
any time before a payment or award is deemed to have been earned, either during
or after the close of the fiscal quarter or fiscal year. Payments or awards are
not deemed to have been earned, until the Company makes any and all final
determinations and adjustments, modifications or changes. Adjustments,
modifications and changes may be made to any terms and conditions of the Plan
and may result in a decrease or an increase in actual or potential

--------------------------------------------------------------------------------

 

compensation. Such changes are valid only if approved in writing by the CEO or
CFO or his/her authorized representative.

Payment or grant of an award does not indicate that such payment or award is
earned, which will be determined in accordance with the Plan. Individual
statements of payments are usually made available in hard or soft copy to
coincide with the payment or award. Upon receipt of the individual statement,
any discrepancies must be brought to the attention of the CEO or CFO
immediately, but in any event not more than 30 days after the statement was
issued. Adjustments to payments or awards earned will not be made for
discrepancies identified after this time unless approved by the CEO or CFO or
his/her authorized representative.

III. Effective Dates & Sales Practices

The Effective Date shown on the Incentive Plan, where applicable, indicates the
date on which the metrics shown on the Incentive Plan become effective, except
for metrics measured over the course of a period that is longer than the
effective period of the Plan, as indicated in the Incentive Plan.

If the employee is on a paid or unpaid leave of absence, including but not
limited to short or long term disability leave or leave of absence because the
employee is suspended, the employee will not be eligible to earn payments or
awards during the leave, unless otherwise required by law. Payments or awards
will continue to be made to the employee during the leave period to the extent
earned prior to the leave period.

The Company reserves the discretion, as detailed in Section II. D of the
Administration and Approvals section of these Terms and Conditions, to make
decisions with respect to global crediting policies, business practices, sales
policies & procedures and/or other guidelines that may be issued from time to
time to suit the best interests of the Company.

 

IV. Termination of Employment and Internal Transfers

Subject to applicable law, the employee's ability to earn payments and awards
under the Plan terminates on the employee’s last date of employment with the
Company.

The final amount of any payment or award due to the employee’s employment ending
is only that earned and payable, pursuant to the terms and conditions of the
Plan, up to and including the employee’s termination date.

On termination of employment, performance targets are not pro-rated (e.g. sales
targets are not reduced to reflect the actual time that the employee was covered
by the Plan).

Either the employee or the Company may terminate the employment relationship,
with or without cause, at any time and for any reason with or without notice,
subject to the terms of the employee’s offer letter or employment agreement, as
the case may be, and applicable local law. No one at the Company is empowered,
unless specifically authorized in writing by the Board of Directors, to make any
promise, expressed or implied, that employment is for any minimum or fixed term,
or that cause is required for

--------------------------------------------------------------------------------

 

termination of or change in the employment relationship, except as otherwise
required by an employee’s employment agreement in jurisdictions outside of the
United States.

 

V. General Provisions

A. Enforceability – Severable Provisions

If any provision of the Plan, as applied to any party or to any circumstance,
shall be found by any court, within the United States or outside of the United
States, to be void, invalid or unenforceable, the same be limited only to the
relevant jurisdiction and the relevant party or circumstance and shall in no way
affect any other provision of the Plan, the application of any such provision in
any other circumstance or the validity or enforceability of the Plan, which
shall remain in full force and effect.

B. No Violation of Law

Nothing herein shall be construed as an agreement by any party to do anything
which is in violation of law or in violation of the public policy of California,
any other state or any other country.

C. Merger and Integration

The terms of the Plan, being these Terms and Conditions and the specific
Incentive Plan applicable to the employee covered by the Plan, constitute the
entire understanding of the employee, and the Company and each member of the
Group, in relation to its subject matter and supersede any and all other
agreements, representations, and/or understandings, written or oral, regarding
any subject covered herein.

 

/s/ Jon McNeill___________________

Employee Name: Jon McNeill

Job Title: President, Global Sales and Service